812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy HELLARD, Plaintiff-Appellant,v.Aileene E. LOVE;  Jewel Steele;  State of Tennessee;  SamHardy, Officer, DCI;  Inmate Bonds, DeberryCorrectional Institute, Defendants-Appellees.
No. 86-5859.
United States Court of Appeals, Sixth Circuit.
Jan. 20, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Plaintiff appeals from the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  He also moves for appointment of counsel on appeal.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon consideration of the certified record and plaintiff's informal brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleges that defendants, state officials, are primarily responsible for intentional injury inflicted by a defendant inmate and the negligent loss of and purposeful damage to his personal property during his hospitalization.  While, considering that the action is possibility barred by the running of the statute of limitations, the district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).


3
Upon consideration, this Court concludes that the district court properly considered this action on the merits given the uncertainty of the date the cause of action arose and whether it is barred by the statute of limitations.  See Wilson v. Garcia, 471 U.S. 261 (1985);  Tennessee Code Annotated Sec. 28-3-104(a).  Moreover, this Court concludes that the lower court's order of dismissal must be affirmed because plaintiff's failure to file objections to the Magistrate's reports and recommendations dated September 13, 1985 and October 18, 1985 forecloses the matter from this Court's review.   Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  Even under proper circumstances, however, relief on the merits of this action would not be warranted because, for reasons stated in the previously mentioned Magistrate's reports, plaintiff can prove no set of facts which would entitle him to federal relief.   Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).


4
It is therefore ORDERED that the district court's order dismissing this action be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.